                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 6/18/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   20-CR-508 (VEC)
                 -against-                                      :
                                                                :       ORDER
                                                                :
 ROBERT GONZALEZ                                                :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS oral argument is scheduled for July 15, 2021 at 10:00 a.m.

        IT IS HEREBY ORDERED THAT:

        1. Due to a scheduling conflict, oral argument is adjourned to July 22, 2021 at 2:00

             p.m. The hearing will take place in person at 40 Foley Square in Courtroom 443.

             In light of the new SDNY protocols for non-trial proceedings, Defense counsel must

             inform the Court not later than 3 business days prior to the proceeding whether the

             attorney and the Defendant have been fully vaccinated against COVID-19; the

             prosecutor must similarly inform the Court whether he or she has been vaccinated on

             the same time schedule. This notification can be through an email to Chambers.

        2. Members of the public may attend by dialing (888) 363-4749, using the access code

             3121171, and the security code 0508. Any recording or retransmission of the hearing

             is prohibited.

        3. In light of the logistical difficulties created by the COVID-19 pandemic, pursuant to

             18 U.S.C. § 3161(h)(7)(A), the period of time between June 18, 2021 and July 22,

             2021, is excluded under the Speedy Trial Act. The Court finds that the ends of justice
         served by accommodating those logistical difficulties outweigh the Defendant’s and

         the public’s interests in a speedy trial.




SO ORDERED.
                                                        _________________________________
Date: June 18, 2021                                      VALERIE CAPRONI
      New York, NY                                      United States District Judge




                                               2 of 2
